Marc J. Randazza (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, Nevada 89117
Tel: (702) 420-2001
ecf@randazza.com

Jay M. Wolman (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
100 Pearl Street, 14th Floor
Hartford, Connecticut 06103
Tel: (702) 420-2001
ecf@randazza.com

Mathew M. Stevenson, St. Bar # 6876
STEVENSON LAW OFFICE
1120 Kensington, Suite B
Missoula, MT 59801
Tel: (406) 721-7000
matstevenson@bigskylegal.com

Attorneys for Defendant,
Andrew Anglin

                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MONTANA
                         MISSOULA DIVISION

                                      )
TANYA GERSH,                          )    Case No. 9:17-cv-50-DLC-JCL
                                      )
             Plaintiff,               )
                                      )       DEFENDANT ANDREW
       vs.                            )    ANGLIN’S REPLY BRIEF IN
                                      )     SUPPORT OF MOTION TO
ANDREW ANGLIN,                        )      COMPEL PLAINTIFF TO
                                      )          RESPOND TO
             Defendant.               )     INTERROGATORIES AND
                                      )   REQUESTS FOR PRODUCTION
   DEFENDANT ANDREW ANGLIN’S REPLY BRIEF IN SUPPORT OF
        MOTION TO COMPEL PLAINTIFF TO RESPOND TO
      INTERROGATORIES AND REQUESTS FOR PRODUCTION

1.0   Introduction
      Plaintiff attempts to excuse her non-compliance with discovery by alleging
that the Defendant has not cooperated on his end. Her arguments are unavailing.
2.0   Argument and Authority
      2.1    Plaintiff Has Failed to Comply with Her Discovery Obligations
      Defendant’s interrogatory requests and document requests are targeted to
defend against allegations Gersh has made against him. The Federal Rules impose
on every party a duty to participate in discovery truthfully, meaningfully, and
voluntarily without court instructions and on the certifying attorney to make “a
reasonable inquiry” to ensure that the responses and objections are “consistent with
these rules.” Fed. R. Civ. P. 26(g). Gersh has failed to meet these basic obligations.
             2.1.1 Plaintiff Refuses to Respond to Defendant’s Discovery
                   Requests
      Gersh raised boilerplate objections and disregarded her obligation in a case
that she brought. Her responses were generally that each interrogatory was either
compound or overbroad and disproportionate to the needs of the case. See Dkt. No.
135 at 5. Gersh further applied similar boilerplate objections to all 79 of Defendant’s
Requests for Production. Plaintiff’s refusal to provide answers to interrogatories and
produce documents that fall within the Defendant’s discovery requests frustrates the
discovery process.
      Plaintiff refused to respond to Interrogatories 1, 2, 6, and 11 when she redacted
information in her responses. She cannot claim these redactions were pursuant to a
protective order (Dkt. No. 140 at 17-18) because there is no such protective order
and she did not move for one before her answers were due. That Defendant agreed


                                          -1-
                       Reply Brief in Support of Motion to Compel
                                  9:17-cv-50-DLC-JCL
to one in principle does not mean he assented to anything being redacted or withheld
prior to the issuance of one.
      Interrogatories 1 and 11 seek information about Plaintiff’s jobs and wages so
that Defendant can calculate and assess Plaintiff’s damages. Plaintiff cannot make
claims for lost wages and business without providing Defendant relevant,
discoverable information about those claims. If she is claiming a “right to privacy”
(Dkt. No. 140 at 18) and is unwilling to waive that right,1 she should dismiss her
case. Moreover, under Montana law, “there is no constitutional issue as to disclosure
of records between private parties.” Weinheimer v. Omniflight Helicopters, Inc.,
2009 U.S. Dist. LEXIS 133024, at *4 (D. Mont. Sep. 9, 2009); accord Cintron v.
Title Fin. Corp., 2018 U.S. Dist. LEXIS 98556, at *3-4 (D. Mont. June 12,
2018)(Christensen, J.). Notably, in Weinhemer, Judge Molloy summarized State ex
rel. Mapes v. District of the Eighth Judicial District, 250 Mont. 524 (1991) as
holding that “any information the plaintiff had placed in issue by his claims was
subject to discovery, the right to privacy notwithstanding.” Id.
       Similarly, under Weinheimer, Plaintiff cannot prevent Defendant from
obtaining information regarding her alleged injuries as sought in Interrogatory No.
2 claiming it contains confidential healthcare information. Her citation to Norman-
Bloodsaw v. Lawrence Berkeley Lab.,135 F.3d 1260, 1269 (9th Cir. 1998) (Dkt. No.
140 at 20) is inapposite. That case was not about civil discovery; it was about a
direct claim for a violation of the right to privacy.2 If she is unwilling to provide this
information on matters she placed in issue, then she should be precluded from
introducing any evidence of her damages.

1
  Of course, to the extent she properly claims such a right, Defendant must be found
to enjoy that right as well. Intrusive discovery into his location and finances must
necessarily violate such a right to privacy.
2
  The same is true for her citation to Newman v. Poquette, 2012 WL 487116, at *3
(C.D. Cal. Jan. 12, 2012).
                                           -2-
                        Reply Brief in Support of Motion to Compel
                                   9:17-cv-50-DLC-JCL
      Interrogatory No. 6 seeks information regarding potential witnesses so that
Defendant can prepare for trial. Plaintiff argues that she is “entitled to withhold the
information [regarding potential witnesses because the they] could be targeted for
harassment…” See Dkt. No. 140 at 19. This is not a valid objection. The courts are
open fora and Defendant has the right to take discovery from every known witness.
So much so, that this information should have been disclosed automatically in
Plaintiff’s initial disclosures. Withholding contact information directly interferes
with the ability to take discovery from these witnesses.
      Plaintiff’s reference to Fed. R. Civ. P. 26(c) to argue that she should not be
compelled to respond is unavailing. Dkt. No. 140 at 19. If she truly believed she
was entitled to protection under the rule, she should have timely moved for a
protective order; she did not. Instead, Plaintiff refuses to comply with these simple
requests as the discovery period whittles away, interfering with the proper scope of
discovery without justification.
      Interrogatory No. 3 seeks information regarding Plaintiff’s treatments, since
she has brought claims for emotional distress, which may be manifested by physical
symptomatology. Plaintiff has put her medical condition at issue in this case. Her
medical history is, therefore, discoverable. “[B]oth courts and commentators alike
have consistently taken the view that when a party places his or her physical or
mental condition in issue, the privacy right is waived.” Ferrell v. Glen-Gery Brick,
678 F. Supp. 111, 112-13 (E.D. Pa. 1987) citing Caesar v. Mountanos, 542 F.2d
1064 (9th Cir. 1976). Thus, Plaintiff cannot claim that Defendant’s request is
excessive (Dkt. No. 140 at 21) because Defendant may discover information about
her medical history to evaluate potential superseding and intervening causes for the
claimed injuries.
      Similarly, in Interrogatory No. 4, Defendant sought information regarding
past incidents and accidents, as those may bear on the causation of the injuries she
                                          -3-
                       Reply Brief in Support of Motion to Compel
                                  9:17-cv-50-DLC-JCL
claims. Plaintiff argues in her opposition that such a request is disproportionate to
the needs of the case, providing only information as to the past five years. Dkt. No.
140 at 22. Such an artificial limitation undermines Defendant’s ability to determine
whether any latent injury or prior incident may be the true proximate cause for
Plaintiff’s claimed injuries.
      Plaintiff’s statement that Defendant sought a “lifetime of records” in Request
for Production No. 47 is false. Dkt. No. 140 at 22. Request 47 states that Anglin is
seeking medical and psychiatric records only for the past 10 years. See Doc. No.
135-2 at 15. Again, Plaintiff is the one who filed this tort action, and it makes no
sense to claim that discovery questions targeted toward calculating her alleged
damages violate her privacy. Even if Plaintiff saw her practitioner for a “sinus
infection” or the “flu” (Dkt. No. 140 at 23), the standard of care would require
practitioners to take and record a proper medical history. Compare Johnson v.
Rallos, 2014 U.S. Dist. LEXIS 89089, at *14-15 (E.D. Cal. June 27, 2014) (“[f]or
individuals presenting with knee pain, the standard of care is to review the patient's
medical history and symptoms”). And, as unrelated as a sinus infection or the flu
may seem on the surface, even those are notable where Plaintiff has identified a
variety of medical practitioners with knowledge of her claimed injuries, including a
dentist (Dr. Colonna), an acupuncturist (Ms. Boedeker), a chiropractor (Dr. Garth),
family practitioners (Drs. Cole & Kalbfleisch), and a physical therapist (Mr. Ruta).
Dtk. No. 135-3 at 16-17. Nor is there any justification to withhold any documents
for Request No. 16, which directly addresses a claim of injury allegedly proximately
caused by Defendant in paragraph 29 of the Complaint. Thus, these records are
relevant and discoverable.
      Request No. 50 seeks relevant records that would tend to validate her claimed
economic losses, including medical expenses and lost income. Her claims as to lost


                                           -4-
                        Reply Brief in Support of Motion to Compel
                                   9:17-cv-50-DLC-JCL
income require a 10-year scope as the real estate market is independently volatile,
and it is likely that Plaintiff otherwise failed to mitigate her damages.
       Gersh claims she should not have to respond to Interrogatory No. 14 which
merely asks her to describe communications related to the injuries she claims she
suffered. There is no basis to withhold relevant information simply because Plaintiff
chose to talk to a lot of people about her allegations many times. Pointing to written
communications (Dkt. No. 140 at 23-24) does not relieve a party of the obligation to
disclose oral communications.
       This information is especially apt as the written discovery provided shows that
Gersh was already complaining of harassment before Mr. Anglin did anything.
Yet, she claims all of her damages were caused by Mr. Anglin. It is, therefore,
necessary to understand who and what she is complaining about here and whether
any of the communications she claims to have received were in any way related to
publications on the Daily Stormer, as opposed to publications predating or running
parallel to his alleged articles.
       Last regarding Gersh’s argument that she needed not produce documents and
tell Defendant which document referred to which request3 “was complicated” by
Anglin’s “nefariousness” is especially troubling because her opinion regarding
Anglin is not an excuse to hide discoverable information. Dkt. No. 140 at 25. In
fact, it shows that Plaintiff’s counsel expressly opted to not produce records in the
manner in which they were ordinarily kept, thereby requiring them to identify which
document is responsive to which request. See Fed. R. Civ. P. 34(b)(2)(E)(i). To the
extent Plaintiff deemed requests “redundant” (Dkt. No. 140 at 25), such should have
made identification easier and less burdensome, though each request spoke to

3 Gersh notes in her opposition that she has changed her position on this point and is
working to ensure that Defendant is aware of which document refers to which
request. Her assent should be made part of an Order to ensure proper compliance.
                                            -5-
                         Reply Brief in Support of Motion to Compel
                                    9:17-cv-50-DLC-JCL
different aspects and allegations raised by Plaintiff.        There are not separate
procedural standards for people based on “character” in our system of justice:
procedure and law apply equally to every litigant – even one that some may consider
to be the “villain” in the story. The majesty of our system is that even villains get
due process.
      2.2      Plaintiff’s “Boilerplate” and “Subject To” Objections and
               Arguments Are Meritless and Improper
      In Sherwin-Williams Co. v. JB Collision Servs., Inc., the court explained that
“subject to” responses and/or the purported reservation of rights based on boilerplate
objections “is improper and ultimately has the effect of waiving [Party]’s objections
to the discovery requests” because the “practice is confusing and misleading.
Moreover, it has no basis in the Federal Rules of Civil Procedure.” 2014 LEXIS
93368 at 6 (S.D. Cal. July 9, 2014)(internal citations omitted); see also Herrera v.
AllianceOne Receivable Mgmt., Inc., 2016 LEXIS 40474 at 7 (S.D. Cal. Mar. 28,
2016) (“Defendant has included a conditional response in its objection, which leaves
Plaintiffs and the Court guessing as to whether all responsive documents will be
produced. Conditional responses and/or the purported reservation of rights by a
responding party are improper and ultimately have the effect of waiving the
objections to the discovery requests.”). Plaintiff’s responses were riddled with
references to possibly supplementing later, “subject to a protective order”. See Dkt.
Nos. 135-3 and 135-4. However, Plaintiff did not seek a protective order nor make
seeking a protective order a priority until after Defendants met and conferred with
Plaintiff regarding discovery, many months after Defendant served the discovery
requests. That the parties did not come to agreed terms beforehand does not relieve
her of her obligations. By refusing to seek a protective order prior to responding,
Gersh has waived this objection. Compare Gersh v. Anglin, 2019 U.S. Dist. LEXIS
9326, at 8 (D. Mont. Jan. 18, 2019) (“it is worth noting that [Defendant] had

                                          -6-
                       Reply Brief in Support of Motion to Compel
                                  9:17-cv-50-DLC-JCL
ample time to file a motion seeking such a protective order instead of refusing
to answer [Plaintiff’s] interrogatories without one.”) (emphasis added).
      Moreover, Defendant’s requests are proper and seek relevant, discoverable
matter. Defendant seeks evidence for use at trial so that he can defend himself from
Gersh’s claims against him, including information that demonstrates that Gersh was
already a public figure before anything appeared about her in the Daily Stormer.
Plaintiff has requested discovery that relates to Plaintiff’s status as a public figure,
among other defenses, and probes her damages claims. Gersh’s objections are not
based in the law or facts of the case, and cripples Defendant’s ability to be able to
gather evidence for trial.
3.0   Plaintiff Cannot Hide Discovery Behind Claims of Attorney-Client
      Privilege or Clergy Privilege4
      That the Southern Poverty Law Center is not a law firm has little to do with
the firm being for-profit or non-profit, as Gersh has characterized the issue (Dkt. No.
140 at 26), but rather with the explicit structure of the SPLC itself. Further, Plaintiff
ignores the crux of Plaintiff’s argument regarding clergy privilege in that Gersh’s
communications regarding Richard Spencer with Rabbi Secher related to his status
as the founder of Love Lives Here, not in a clerical capacity.5
      3.1    Gersh Lost Attorney-Client Privilege When Communicating with
             Non-Lawyer SPLC Staff
      Contrary to Gersh’s desire to compare SPLC to legal aid organizations and
other non-profit legal organizations, the SPLC is not a law firm. As Plaintiff notes,


4
  Subsequent to the filing of the motion to compel, Gersh withdrew her improper
First Amendment privilege claims and supplemented production. Thus, Defendant
will not re-address those arguments here and reserves the right to raise the issue
again should she be found to have withheld any documents on that basis.
5 Defendant does not claim Rabbi Secher somehow lost his semicha/clerical status

upon retiring. But his retirement demonstrates that it is more likely than not that
Plaintiff spoke with him in a non-clerical capacity.
                                           -7-
                        Reply Brief in Support of Motion to Compel
                                   9:17-cv-50-DLC-JCL
Mont. Prof. Conduct R. 1.0(e) defines a “law firm”. Though Plaintiff emphasizes
certain language, she omits mandatory modifiers. Dkt. No. 140 at 27. It is not
merely an “other organization”, but rather the law firm is the “legal department” of
that other organization. Rule 1.0(e). Plaintiff fails to show that the staff members
were part of a sectioned-off, firewalled legal department. To the contrary, she admits
that the SPLC is not only litigating, but is also engaged in separate advocacy work.
Dkt. No. 141 at 14. They do the separate work of “monitoring dangerous hate
groups” (id. at 15), which is a lucrative business for the SPLC. Compare Fru-Con
Constr. Corp. v. Sacramento Mun. Util. Dist., 2006 U.S. Dist. LEXIS 53763, at *11
(E.D. Cal. July 20, 2006) (“The mere fact that documents are prepared by employees
of a ‘legal department’ who may have attorneys as supervisors does not
automatically cloak with privileged status all documents generated by such
persons.”) Though Defendant fully recognizes that a litigant may enjoy the privilege
where his attorney’s agents and investigators are present, Gersh has the burden of
proof. See Hartford Fire Ins. Co. v. Garvey, 109 F.R.D. 323, 327-28 (N.D. Cal.
1985) (finding privilege inapplicable where it was not shown that the person
receiving communications was an agent of the lawyer or had a confidential
relationship). She has failed to put forth any evidence that the non-lawyer SPLC
staff members were agents of the lawyers in the legal department.
      The SPLC is not a law firm but rather an organization that employs attorneys.
Gersh has failed to prove the attorney-client privilege applies.
      3.2    Gersh Has No Privileged Communications with Rabbi Secher
      Pursuant to Mont. Code Ann. § 26-1-804, the priest-penitent privilege applies
to non-penitential communications between lay persons and clergy members if the
communications were made in confidence and for the purpose of seeking or
receiving religious guidance, admonishment, or advice so as to not offend the free
exercise clause of Mont. Const. Art. II, § 5 and U.S. Const. Amend. 1. See State v.
                                          -8-
                       Reply Brief in Support of Motion to Compel
                                  9:17-cv-50-DLC-JCL
MacKinnon, 288 Mont. 329 (1998). For confessions to be considered privileged
under § 26-1-804, MCA, “those confessions must be directed to clergy persons
acting in their ‘professional character’ and ‘in the course of discipline enjoined by
the church.’ ‘[P]rofessional character’ meant that the clergy persons must be acting
in their capacities as clerics or in their religious roles; ‘in the course of discipline
enjoined’ meant that the confession was made pursuant to the practice and discipline
of the church.” State v. Gooding, 296 Mont. 234, 239 (1999). Testimonial privileges
are to be strictly construed because they conflict with the fundamental principle that
“the public has the right to everyone’s evidence.” United States v. Bryan, 339 U.S.
323, 324 (1950).
      Here, Rabbi Secher founded the Love Lives Here advocacy group and left
congregational rabbinics. Plaintiff’s communications with Rabbi Secher were the
same day she attempted to convince Richard Spencer’s mother to sell the building
and donate the proceeds to his organization. “[T]he [clergy-communicant] privilege
does not apply to statements made, even in confidence, to a person who happens to
be a member of the clergy but who is receiving the statements outside the purpose
of spiritual counseling.” Brown v. Wimberly, No. 1:14-cv-01812 - JLT, 2016 U.S.
Dist. LEXIS 85598 at 13 (E.D. Cal. June 30, 2016), citing to In re Grand Jury
Investigation, 918 F.2d at 377. That Rabbi Secher is retired from congregational life
does not strip him of his rank as a member of the clergy, but it evidences that the
communications were not likely “in the course of discipline enjoined by the church
to which [Gersh] belongs.” 26-1-804, MCA. Thus, communications Plaintiff had
with Rabbi Secher were likely not related to his “professional character” as a
clergyman.
      Moreover, not all communications with clergy are privileged—only a
“confession…in the course of discipline enjoined by the church”. 26-1-804, MCA.
Plaintiff’s affidavit, while filled with a discussion of rabbinic ordination, is silent as
                                           -9-
                        Reply Brief in Support of Motion to Compel
                                   9:17-cv-50-DLC-JCL
to the halacha of confession. She provides no authority or argument that her
communications were part of any religiously prescribed confessional.        As mere
communications, not confessions, the statutory privilege, which must be narrowly
construed, cannot apply.
4.0   Conclusion
      For the foregoing reasons, the Court should overrule Plaintiff’s objections,
and compel her to provide answers to Defendant’s Interrogatories and produce
responsive documents to Defendant’s Requests for Production. Plaintiff should also
be required to pay Defendant’s attorneys’ fees associated with bringing this motion
and should enter sanctions against Plaintiff.


      Dated: March 11, 2019.            Respectfully submitted,
                                        /s/ Marc J. Randazza
                                        Marc J. Randazza, pro hac vice
                                        RANDAZZA LEGAL GROUP, PLLC
                                        2764 Lake Sahara Drive, Suite 109
                                        Las Vegas, Nevada 89117
                                        /s/ Jay M. Wolman
                                        Jay M. Wolman, pro hac vice
                                        RANDAZZA LEGAL GROUP, PLLC
                                        100 Pearl Street, 14th Floor
                                        Hartford, Connecticut 06103
                                        /s/ Matthew M. Stevenson
                                        Matthew M. Stevenson
                                        STEVENSON LAW OFFICE
                                        1120 Kensington, Suite B
                                        Missoula, MT

                                        Attorneys for Defendant,
                                        Andrew Anglin




                                          - 10 -
                       Reply Brief in Support of Motion to Compel
                                  9:17-cv-50-DLC-JCL
                                                     Case No. 9:17-cv-50-DLC-JCL

                      CERTIFICATE OF COMPLIANCE
      Pursuant to D. Mont. L.R. 7.1(d)(2)(E), undersigned counsel hereby certifies
compliance with the said Rule and states that the number of words in this brief, as
per the count of Microsoft Word, is 2,982.


                                       /s/ Jay M. Wolman
                                       Jay M. Wolman


                         CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on March 11, 2019, I electronically filed the
foregoing document with the Clerk of the Court using CM/ECF. I further certify
that a true and correct copy of the foregoing document being served via transmission
of Notices of Electronic Filing generated by CM/ECF.



                                       /s/ Jay M. Wolman
                                       Jay M. Wolman




                                         - 11 -
                      Reply Brief in Support of Motion to Compel
                                 9:17-cv-50-DLC-JCL
